Citation Nr: 0804691	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently rating as 20 
percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in January 2005 
and March 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  By the January 
2005 rating decision the RO, in pertinent part, continued the 
10 percent rating for the service-connected right knee 
disorder.  Thereafter, by the March 2005 rating decision the 
RO continued the 20 percent rating for the low back disorder.

The RO in Louisville, Kentucky, currently has jurisdiction 
over the veteran's VA claims folder.

In August 2007, the Board remanded the appeal to comply with 
the veteran's request for a videoconference hearing.  The 
record reflects that such a hearing was scheduled for 
November 2007, but the veteran failed to appear for that 
hearing.  Accordingly, the veteran's hearing request is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d) and 20.704(d).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Both the veteran's service-connected low back and right 
knee disorders are manifested by complaints of pain.

3.  The competent medical evidence does not show that the 
veteran's service-connected low back disorder is manifested 
by forward flexion of the thoracolumbar spine 30 degrees or 
less; nor ankylosis of the spine.

4.  The veteran's service-connected low back disorder is not 
manifested by incapacitating episodes as defined by VA 
regulations.

5.  The veteran's service-connected right knee disorder has 
not resulted in flexion limited to 30 degrees or less, nor 
extension limited to 15 degrees or more.  

6.  The veteran's service-connected right knee disorder is 
not manifested by recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2007).

2.  The criteria for a rating in excess of 10 percent for 
right knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  More recently, the Court held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the veteran was sent pre-adjudication notice by 
a letter dated in September 2004.  He was also sent 
additional notification by a letter dated in March 2006.  
Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holdings in Quartuccio, supra, and 
Vazquez-Flores, supra.  Moreover, the March 2006 letter 
included the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction, the veteran's 
hearing request is deemed withdrawn.  Moreover, he was 
accorded VA medical examinations regarding this case in 
November 2004 and February 2007.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In this case, the Board acknowledges that both the veteran's 
service-connected low back and right knee disorders are 
manifested by complaints of pain.  However, the issue is 
whether the pain is of such severity for either disability so 
as to result in functional impairment that would warrant 
higher rating(s) than those currently in effect.


I.  Low Back

Legal Criteria.  The current rating criteria for evaluating 
spine disabilities define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate, during any 
portion of the appeal period, the criteria for a rating in 
excess of 20 percent for his service-connected low back 
disorder.

Initially, the Board notes that records dated in June 2004 
stated, in pertinent part, that his lumbar motion was normal.  
Although no specific range of motion findings were made 
regarding the lumbar spine at the November 2004 VA medical 
examination, it was noted in a February 2005 addendum that he 
had flexion to 40/90 degrees.  Moreover, he had extension to 
10/30 degrees, rotation to 20/30 degrees, and lateral flexion 
to 20/30 degrees.  Further, the examiner stated that 
following repetitive motion, range of motion was additionally 
limited by pain with a loss of 5 degrees of range of motion.  
However, it was not limited by fatigue, weakness, or lack of 
endurance.  On the more recent February 2007 VA examination, 
the examiner stated that the veteran made very poor effort 
toward range of motion testing; he stopped at 40 degrees of 
flexion with complaints of pain; active range of motion was 
60 degrees; and passive range of motion was 125 degrees.  The 
examiner acknowledged that during a flare-up the veteran was 
additionally limited by pain, but not by weakened movement, 
excess fatigability, or incoordination.  Nevertheless, the 
examiner found that there was no objective evidence of 
painful motion, spasm, weakness, or tenderness.  The examiner 
further found that there was no evidence for any pathology of 
the lower back including radiculopathy, that the veteran's 
complaints were out of proportion to any objective findings, 
and that he appeared to be attempting to exaggerate his 
examination findings for purposes of disability compensation.

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected low 
back disorder is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less.  Moreover, these 
range of motion findings show that the spine is not fixed in 
a neutral position, nor in flexion or extension.  In fact, 
the February 2007 VA examination found that there was no 
fixed deformity (ankylosis).  As such, it is not manifested 
by favorable ankylosis of the entire thoracolumbar spine.  
Therefore, the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 20 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

In making the aforementioned determination, the Board notes 
that it took into account the veteran's complaints of low 
back pain, and was cognizant of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Nevertheless, even with these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any additional functional impairment 
attributable to the veteran's low back pain that would 
warrant a schedular rating in excess of the 20 percent 
evaluation currently in effect.  As noted above, the November 
2004 VA examiner indicated in the February 2005 addendum that 
repetitive motion resulted in a loss of 5 degrees of motion, 
which would have put the forward flexion at 35 degrees.  
Moreover, the February 2007 VA examiner found that there was 
no objective evidence of painful motion, spasm, weakness, or 
tenderness; that there was no evidence for any pathology of 
the lower back including radiculopathy, that the veteran's 
complaints were out of proportion to any objective findings, 
and that he appeared to be attempting to exaggerate his 
examination findings for purposes of disability compensation.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board 
acknowledges that the November 2004 VA examiner stated that 
twice a month the veteran had flare-ups which required bed 
rest.  However, in the February 2005 addendum the examiner 
stated that there were no incapacitating episodes for which a 
doctor had prescribed bed rest.  Similarly, the February 2007 
VA examiner found that the veteran had had no incapacitating 
episodes during the past 12 month period with acute signs and 
symptoms due to intervertebral disc syndrome that required  
bed rest prescribed by a physician and treatment by a 
physician.  Consequently, the Board finds that this Formula 
is not for consideration in the instant case.


II.  Right Knee

Legal Criteria.  Diagnostic Code 5010 provides that traumatic 
arthritis substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

In addition, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation. A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
right knee disorder during any portion of the appeal period.

With respect to range of motion of the right knee, records 
dated in June 2004 note, in pertinent part, that the knee was 
normal.  The November 2004 VA medical examination found that 
his knees flexed 122/140 degrees.  Moreover, the February 
2007 VA examination showed the right knee to have flexion to 
130 degrees, limited by thigh girth; and extension full at 
zero degrees.  As such, he does not have flexion limited to 
30 degrees or less, nor extension limited to 15 degrees or 
more.  As such, he does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent under either 
Diagnostic Code 5260 or 5261.  In fact, the aforementioned 
range of motion findings satisfy the criteria for a 
compensable evaluation under either Code.  Nevertheless, he 
is entitled to a 10 percent rating based upon pain of a major 
joint pursuant to the provisions of Diagnostic Code 5003.

The Board also observes that, as with the low back, the 
competent medical evidence does not indicate that there is or 
would be additional functional impairment due to his 
complaints of pain that would warrant a higher rating for the 
service-connected right knee disorder.  In fact, the February 
2007 VA examiner stated that there was no objective evidence 
of pain.

In regard to Diagnostic Code 5257, the June 2004 medical 
records found that his knee stability was normal.  Similarly, 
the November 2004 VA examination found his stability was 
good, including varus and valgus, Lachman's, and McMurray's.  
Further, the February 2007 VA medical examination found no 
objective evidence for painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding with movement.  As such, the competent 
medical evidence does not show that the right knee is 
manifested by recurrent subluxation or instability.  
Therefore, the veteran is not entitled to a separate rating 
pursuant to VAOPGCPREC 23-97 and 9-98.

III.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
increased rating claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently rating as 20 
percent disabling, is denied.

Entitlement to an increased rating for right knee arthritis, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


